DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15, 18, 20, and 22-24 in the reply filed on 3/12/2021 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: magnetic sources in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 18, 20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “one or more magnetic microbeads” in line 6 creates confusion. Are these the same or different from the plurality? Is Applicant intending to provide that the majority of white blood cells are each conjugated to one or more magnetic microbeads of the plurality of magnetic microbeads?

	Regarding claim 2, the recitations of “the channel” in the last two lines of the claim create confusion. Which channel? Correction with “the third microfluidic channel” may resolve the issue.
	Regarding claim 4, the recitation of “at least one magnetic source” creates confusion. Is this in addition to or further defining one of the one or more magnetic sources of claim 1?
	Regarding claim 7, the recitations of “the first magnetic array” and “the second magnetic array” create confusion. Correction with “the first magnet array” and “the second magnet array” would appear to resolve this issue.
Regarding claims 10-12, the recitation of “one or more magnetic microbeads” 6 creates confusion. Are these the same or different from the plurality? Is Applicant intending to provide that the white blood cells are each conjugated to one or more magnetic microbeads of the plurality of magnetic microbeads?
Regarding claim 15, the recitation in (ii) of “the first filter section” lacks proper antecedent basis. Correction with “the filter section” would appear to resolve this concern.
Allowable Subject Matter
Claims 1-15, 18, 20, and 22-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest arts of record include:
Mao et al. (US 2017/0029782) provides in figure 1a a device including a filter section and a first separation stage with second microfluidic channel and a magnetic source (magnet). Mao fails to provide both non-uniform and symmetric magnetic fields along a second and a third microfluidic channels.
Spuhler et al. (US 2016/0244714) appears to be the closest prior art of record. Spuhler provides a filtering and subsequent magnetic treatment section in for example figure 6. Spuhler further provides for example in figure 8 an example of multiple magnetic field arrangements. Spuhler fails to provide both non-uniform and symmetric magnetic fields along second and third microfluidic channels.
Mao et al. (US 2013/0306566) provides the microfluidic device (title/abstract) in figure 1 including a magnet gradient. Mao fails to provide both non-uniform and symmetric magnetic fields along second and third microfluidic channels as well as the filter region. Mao does provide the paramagnetic nanoparticle containing sheathing solution ([0038]).
Stone (US 2012/0080360) provides in figure 6 a particle manipulation device. Stone provides flow from top of the page to bottom of the page ([0087]) wherein a symmetric magnetic field first treats the fluid and then a non-uniform magnetic field is employed (see regions 610 -> 612 -> 614). 
Lin (US 2010/0297733) provides in a figure 2 a microfluidic device (title/abstract) with an incubator portion (200) and a separator portion (300) wherein a magnet (400) is .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DAVID C MELLON/Primary Examiner, Art Unit 1796